Citation Nr: 0839570	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from June 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the veteran has current manifestations cold 
injury to his feet.


CONCLUSION OF LAW

The veteran does not have cold injury residuals of the feet 
which were incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In November 2004 and May 2006 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1) (2008).  Although no longer required, 
the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2005 rating 
decision and March 2006 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be granted 
for disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, established 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Some of the veteran's service records were lost in an 
accidental 1973 fire at the National Personnel Records 
Center.  In the absence of the presumed destroyed service 
medical records, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In August 2005, W.G. wrote that he is a good friend of the 
veteran and that when the veteran was discharged from the 
Army he had told him about his big toes having been frozen in 
service.  Mr. G also wrote that the veteran said his big toes 
were still numb to this day.

R.T.C., M.D., a private physician, wrote in August 2008 that 
he gave the veteran a physical examination earlier in the 
month.  During that examination the veteran complained of 
numbness in his big toes, and said that he had had this 
problem on and off.  The veteran told Dr. C that some of this 
was due to trauma he suffered while serving in Korea in the 
winter of 1956 to 1957.  Dr. C wrote that on physical 
examination it was difficult to discern a neurologic problem, 
and that no EMG studies had been done.  In addition, Dr. C 
noted that the problem of numbness in the big toes had 
concerned the veteran since his active service.

The veteran had a VA examination in January 2006, and the 
examiner reviewed the veteran's claims file several days 
afterward.  At the examination, the veteran reported that 
while stationed in Korea he stayed in a hut or tent in which 
the heating device was turned off at night.  One night, his 
feet were exposed for six or seven hours while he slept, and 
the veteran believes that he got frostbite on his great toes, 
which became painful and had blisters, numbness, and 
tingling.  The veteran reported that he was treated by a 
medic, doctor, and nurse and that he might have had the 
injury for four or five months.

Current reported symptoms at the VA examination were numbness 
in both great toes and a "funny feeling" in the other toes.  
The veteran said that his feet were somewhat sensitive to 
cold, and he denied a history of Raynaud's phenomena, 
hyperhidrosis, or parasthesias other than the numbness and 
tingling.  He denied pain resembling causalgia or reflex 
sympathetic dystrophy, a history of toe fungal infections, 
ulcerations, frostbite scars, skin cancer, and chronic 
ulcers.  He stated that his nail beds and nails grow 
abnormally, and also complained of arthritis in his low back.  
On examination the great toe was slightly pink on the sides 
and bottom, and the veteran said that while sleeping his feet 
felt cold but that this did not affect his sleep.  The 
veteran rated his pain level as one to two out of ten and 
said that he was not under any treatment for his feet.  He 
said that in his past occupation working in a factory he was 
unable to wear steel-toed shoes.  The examiner noted slight, 
uneven shoe wear, and that the skin on the veteran's feet 
felt cool and dry with thin texture.  There was sensation to 
pinprick and touch, vibration was present, and foot press was 
4 to 5/5 bilaterally.

X-rays of the ankles showed a developmentally abnormal 
calcaneus with enthesopathy and an old injury of the distal 
right ankle, with no evidence of a recent bone injury.  X-
rays of the feet showed calcaneal spurs, no fractures, and 
mild hallux valgus on the right foot with a hallux rigidus 
with a narrow joint and some hypertrophy.  The veteran was 
diagnosed with varicose veins, not related to military 
service; mild bilateral flat foot, not related to military 
service; bilateral heel spurs, not related to military 
service; status post right ankle trauma by history and X-ray 
report, not related to military service; and osteoarthritis 
of the right foot by X-ray report, not related to military 
service.  The examiner noted that there was no objective 
evidence of a current cold injury but that there was evidence 
of other foot disease not related to military service.

The Board notes that that the veteran has not been diagnosed 
with having residuals of cold injury to his feet.  Although 
Dr. C's letter summarized the veteran's complaints, a mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  We recognize that such an opinion cannot be rejected 
solely because it is based upon a history supplied by the 
veteran, but the critical question is whether it is credible 
in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).  In this 
case, the VA examiner expressed the opinion that there is no 
objective evidence of current cold injury residuals.  

In his January 2006 Notice of Disagreement, the veteran wrote 
that Sgt. L. and Sgt. N., with whom he served in Korea, were 
aware that he had frostbite.  Since there is no objective 
evidence of a current cold injury to the veteran's feet, any 
statements obtained from Sgt. L and Sgt. N about in-service 
frostbite would not assist in establishing the claim, because 
medical evidence of a current disability is necessary to 
establish service connection.  See Hickson 12 Vet. App. at 
253.  While a Board finding that veteran had the disability 
"at some point during the processing of his claim," can 
satisfy the service connection requirement for manifestation 
of current disability, in the present case there is no 
evidence showing that the veteran has suffered from the 
residuals of cold injuries to the bilateral feet at any point 
during the processing of his claim.  McClain v. Nicholson, 21 
Vet. App. 319, 323 (2007).

We recognize the sincerity of the arguments advanced by the 
veteran that he has residuals of cold injuries to the feet 
which are service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the residuals of cold injuries 
to the feet require specialized training for a determination 
as to diagnosis and causation, and are therefore not 
susceptible of lay opinions on etiology.  

Since the evidence preponderates against the claim for 
service connection for the residuals of cold injuries to the 
feet, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for the residuals of cold injuries to the 
feet is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


